Jeremy D. Chaney                            '      From the 137th District Court
 Appellant                                           of Lubbock County
v. No. 07-08-0426-CR                        '      December 16, 2009
The State of Texas                          '      Opinion Per Curiam
 Appellee


         JUDGMENT ABATING AND REMANDING APPEAL

      It is ordered, adjudged and decreed that the appeal is abated and the cause is

remanded to the 137th District Court of Lubbock County, Texas for further proceedings

in accordance with this Court’s opinion entered this day.

                                         oOo